Title: To Thomas Jefferson from John Sibley, 17 September 1807
From: Sibley, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Natchitoches Septr. 17h. 1807—
                        
                        I have the honor to herewith enclose you Vocabularies of the Adaine & Aiche Languages, there are some
                            others (though nearly extinct) which I did expect to Obtain; but have found a difficulty in procuring adequate
                            Interpreters.—
                        I have lately received a very friendly visit from a party of about eighty of the Hietan tribe or Nation of
                            Indians Accompanied by four great Chiefs, we experienced a mutual
                            want of an Interpreter, I treated them so well they say, they will come again, & bring with them a Spanish Interpreter, a
                            Slave who lives with them. If they do I Shall not fail to take a Vocabulary of their Language; They are highly pleased
                            with the trade of the factory; they brought Some Specimens of Silver Ore & Say they Can bring Plenty, what they brought
                            was Rich; they have large Numbers of very fine Horses & Mules Mostly raised by themselves, they bring Ninety dressed
                            Buffalo Robes. They are divided into a great Number of Hordes, each Hord Consists of from two to five Thousand Persons;
                            the Hord that those who came here belong to were waiting their return at the River Trinity. The first Chief requested of
                            me a Flag of the United States & Presented to me a Spanish Flag,. I expressed to him an apprehention that by receiving
                            from me a Flag of the U.S. he would Incur the displeasure of the Spanish government, he said it was all one to them whether the Spaniards were pleased or not. If I would give him
                            a Flag he would wave it himselfe through all the Hietan Nation, and they would all Die before they would Suffer any People
                            to take it from them, I gave him one, he embraced it & took it away.
                        The Officer Commanding at Nacogdoches heard of it, & expressed to the Chief as he Passed that place much
                            resentment, at his visiting Natchitoches & receiving the United States Flag, but did not attempt to take it from him.
                            The manners of these people differ from those of Any other I have Seen, their women are more in a State of Slavery to the
                            Men, some of whom have white Skins, Brown Hair, Grey & Blue eyes & they deny that these white women have any Mixture
                            of white Blood in them. The Men are generally remarkably large, fit & athletic they live Mostly on Animal food and are
                            great eaters,—
                        Two great Chiefs of the Tawokenoes and about twenty of that Nation Accompanied the Hietans here, it was also
                            their first visit, they differ in Nothing from the Panis, are like them emigrants from the Missouri, but a long time Ago,
                            I Cloathed all the Chiefs in the Uniform of the Army of the United States, with Hats & Plumes & regretted I had no
                            Medals to Give them, we all Parted in very great Amity, & I believe it will not be easy hereafter for Any other people
                            to excite in them unfavourable impressions towards us.—I have lately received Some very friendly Messages from the Carankowas who live on the Bay of St. Bernard, & the Bedies, they promise me a Visit the ensuing
                            fall, the Spaniards as they did the last year will Stop them If they Can,—
                  I beg Sir you will accept of my best wishes for
                            Your health & Individual happiness. 
                  Am Sir with very great Respect & esteem Your Obt. Hble Servant
                        
                            John Sibley
                            
                        
                    